—Appeal by defendant from a judgment of the County Court, Orange County (Isseks, J.), rendered December 12, 1979, convicting him of two counts of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant argues for the first time on this appeal that the charge and supplemental instructions contained errors. As no exceptions were taken at trial, these issues have not been preserved for appellate review (People v Duncan, 46 NY2d 74, cert den 442 US 910). We have considered defendant’s remaining contentions and find them to be without merit. Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.